COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Annunziata and Senior Judge Coleman
Argued at Alexandria, Virginia


ATIF BEYAH SALEEM, A/K/A
 WILBERT ROBINSON
                                         MEMORANDUM OPINION * BY
v.   Record No. 2845-00-4               JUDGE SAM W. COLEMAN III
                                            NOVEMBER 20, 2001
PAMALA LOUISE BEVELS SALEEM


         FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                 Herman A. Whisenant, Jr., Judge

          Atif Beyah Saleem, pro se.

          No brief or argument for appellee.


     Atif Beyah Saleem, a convicted felon presently incarcerated

at Nottoway Correctional Center, appeals the trial court's

dismissal of his bill of complaint seeking a dissolution of his

marriage to Pamala Saleem pursuant to Code § 20-91(A)(3).1    The

trial court found that it was the "general practice of this

judicial circuit to appoint a Commissioner in Chancery to make

factual inquiry in cases of this sort, but that such inquiry is

precluded in instances where Complainant is incarcerated in a


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       Code § 20-91(A)(3) provides that a divorce may be granted
"[w]here either of the parties subsequent to the marriage has
been convicted of a felony, sentenced to confinement for more
than one year and confined for such felony subsequent to such
conviction."
state penal facility."   The sole question on appeal is whether the

trial court erred in dismissing Saleem's bill of complaint because

he is incarcerated.   We hold that the trial court erred, and

reverse and remand.

     "Convicts are not civilly dead in Virginia, and . . . [are]

not legally incompetent to transact business either before or

after [a] conviction in the criminal case."   Dunn v. Terry, 216
Va. 234, 239, 217 S.E.2d 849, 854 (1975).

     Code § 8.01-410 provides in pertinent part:

          Whenever any party in a civil action in any
          circuit court in this Commonwealth shall
          require as a witness in his behalf, a
          convict or prisoner . . . the court, on
          application of such party or his attorney
          may, in its discretion . . . issue an order
          to the Director of the Department of
          Corrections to deliver such witness to the
          sheriff of the jurisdiction of the court
          issuing the order.

     If a prisoner's civil claim "falls within the

jurisdictional limits of the circuit court, he may bring the

claim there and, under Code § 8.01-410, the circuit court will

have the discretion to enter a transportation order to provide

for his court appearance."   Commonwealth v. Brown, 259 Va. 697,

707, 529 S.E.2d 96, 101 (2000).

     Code § 8.01-410 also provides that "any party to a civil

action in any circuit court in this Commonwealth may take the

deposition of a convict or prisoner in the institution . . . ."

Code § 8.01-614 provides that a commissioner in chancery "may,


                               - 2 -
if it shall appear to him necessary, adjourn such proceedings,

to any place within the Commonwealth and there continue such

proceedings . . . ."

     Jurisdiction for a divorce suit lies with the circuit

courts.   See Code § 20-96.   Saleem's bill of complaint seeking

the dissolution of his marriage was properly filed with the

circuit court.   While Code § 8.01-410 authorizes the

transportation of a convict to a circuit court for a civil

proceeding, in the discretion of the court, the court instead

dismissed the suit.    Thus, the court, did not reach the issue

whether in the exercise of its sound discretion it should

provide for the transportation of the convict to the court in

order to maintain his divorce suit or should authorize the

commissioner in chancery pursuant to Code § 8.01-614 to "adjourn

[the] proceedings" to the Nottoway Correctional Center.

Furthermore, upon the record before us, the court did not afford

Saleem the opportunity to present his evidence by deposition.

See Brown, 259 Va. at 707, 529 S.E.2d at 101 (finding that

alternative means of producing evidence, by deposition or

telephonic hearing, are adequate means to assure a convict a

fair hearing, for civil claims in district courts).     We hold

that Saleem is entitled to assert his civil claim before the

circuit court and that the court erred by dismissing the suit.

     The decree dismissing Saleem's bill of complaint, because

he is incarcerated and unable to attend a factual hearing by a

                                - 3 -
commissioner in chancery, is reversed and the case is remanded

for further proceedings consistent with this opinion.

                                      Reversed and remanded.




                              - 4 -